Citation Nr: 1110260	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II with periodontal disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision, which denied entitlement to service connection for bilateral hearing loss and PTSD, and an August 2010 decision review officer decision, which denied service connection for hypertension, by Regional Offices (ROs) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO in Newark, New Jersey.  VA will notify the Veteran if further action is required.


REMAND

VA received written requests from the Veteran that he be scheduled for a hearing at a local VA office before a Veterans Law Judge of the Board of Veterans' Appeals in March 2010, for the claims of entitlement to service connection for PTSD and bilateral hearing loss, and in August 2010, for the claim of entitlement to service connection for hypertension. To afford the Veteran due process, the AMC must schedule such a hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing or a video conference hearing, whichever the Veteran elects, at the RO before a Veterans Law Judge of the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


